GREEN, J.
delivered the opinion of the court.
In this casé judgment was rendered in the court below, on motion, against Reuben T. Warner, a constable, for $214 22, collected by him as constable, and also against Thomas Barry and Jacob L. Warner, for the same amount; but why it was rendered against the two latter persons, the record no where indicates. It is no where in the record of the judgment said that they were securities of the constable, a fact which must be *315stated to have appeared to the court, in order to render them liable as such. The court could have no jurisdiction over them unless that fact existed, and it is a rule, in these summary proceedings, that every fact, necessary to give jurisdiction, must be set out in the judgment, as existing.
The judgment must be reversed, and the plaintiff in error, Barry, (who alone has prosecuted this writ of error,) may go hence.
Note. — See Jones vs. Read, 1 Hum. 335.